Citation Nr: 1524888	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-36 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for Crohn's disease.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


REMAND

The Veteran served on active duty from January 2010 to June 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By the August 2012 decision, service connection for Crohn's disease was granted, and a 30 percent rating assigned, effective from June 17, 2011.  Thereafter, by a November 2013 decision, the RO awarded a 60 percent rating from June 17, 2011.  

In August 2014, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  At the hearing, the Veteran and his representative made clear that the Veteran only wanted to appeal the rating for Crohn's disease.  Consequently, other issues certified by the RO are not on appeal.  

Following the Board's 2014 hearing, the RO undertook further evidentiary development of the claim for a higher rating.  Specifically, an examination was sought, and it was conducted in January 2015.  By an April 2015 rating decision, the examination was addressed and the 60 percent rating for Crohn's disease was continued.  The development of the evidence in this manner by the agency of original jurisdiction (AOJ) requires the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31(b)(3) (2014).  (The Board recognizes that the provisions of 38 U.S.C.A. § 7105(e)(1) (West 2014) allow for the Board's initial review of evidence, without review by the AOJ, when the claimant or the claimant's representative submits evidence to either the AOJ or the Board with a substantive appeal or after filing a substantive appeal; however, in this case, it was the RO that sought out and obtained additional evidence.)  Therefore, a remand is required for issuance of a supplemental statement of the case.

The case is REMANDED for the following action:

The AOJ should issue a supplemental statement of the case addressing the record since the issuance of the 2013 statement of the case.  Consideration should specifically include the January 2015 examination report.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




Department of Veterans Affairs


